Citation Nr: 1815553	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right hip disability, to include as secondary to a service connected left knee disability. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left hip disability, to include as secondary to a service connected left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a videoconference hearing in his VA Form 9, Appeal to Board of Veterans' Appeals, which was received in March 2013.  A June 2015 VA Form 21-0820 Report of General Information reflects that he withdrew his hearing request during a phone call with a VA employee.  6/4/2015 VA 21-0820 Report of General Information, p. 1. 


FINDINGS OF FACT

1.  The Veteran's original claims for service connection for a right hip disability and a left hip disability were denied in a September 2010 rating decision; he did not submit a notice of disagreement with this decision and no new and material evidence was received during the appeal period.

2.  The evidence considered by the September 2010 rating decision included the Veteran's service treatment records, an August 2010 VA examination, VA treatment records from 2009 to 2010, and private treatment records; his claims were denied on the basis that there was no evidence of a current right hip disability or current left hip disability. 

3.  The evidence received since September 2010 does not include information that was not previously considered that would suggest the Veteran currently has a right or left hip disability.  


CONCLUSIONS OF LAW

1.  The September 2010 rating decision that denied entitlement to service connection for a right hip disability and a left hip disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.105(a), 3.156(b) (2017).

2.  New and material evidence pertaining to the Veteran's claim for service connection for a right hip disability has not been received.  38 C.F.R. § 3.156(a).

3.  New and material evidence pertaining to the Veteran's claim for service connection for a left hip disability has not been received.  38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, the Veteran was provided with complete VCAA notification in a November 2011 letter that was provided to the Veteran prior to the initial adjudication of his claims.  The duty to notify has been met. 

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained and associated with his claims file.  All VA records have been obtained, as have all private records that have been identified.  The Veteran withdrew his request for a hearing.  He has not been afforded a VA examination of his claimed hip disabilities.  However, when there is a finally adjudicated claim, there is no obligation to provide an examination unless new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(ii) (2017).  The Board may proceed with adjudication of the Veteran's claims.  

New and Material Evidence

The Veteran believes that his service connected left knee disability has resulted in the development of bilateral hip disabilities, that his claims should be reopened, and that service connection should be granted. 

The record demonstrates that entitlement to service connection for a right hip condition and a left hip condition was denied in a September 2010 rating decision.  The Veteran was notified of this decision and provided his appellate rights in a September 2010 letter.  He did not initiate an appeal of the September 2010 rating decision by submitting a notice of disagreement and, as will be seen, new and material evidence was not received prior to the expiration of the period in which to appeal.  Therefore, the September 2010 rating decision is final and is not subject to revision on the same factual basis.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The Court has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159 (c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  38 C.F.R. § 3.310(b).  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The evidence considered by the September 2010 rating decision included the Veteran's service treatment records, an August 2010 VA fee basis examination, VA outpatient treatment records dating from 2009 to 2010, and private medical records dating 2010 from various sources identified by the Veteran.  The decision for each hip noted that the service treatment records were negative for complaints, treatment or a diagnosis of a hip disability.  The private treatment records showed the Veteran had complaints of low back pain that radiated into his hips and legs.  However, all records were negative for a diagnosis of either a right hip or left hip disability.  Service connection was denied on the basis that none of the evidence included a current diagnosis of a disability of either the right hip or the left hip.  

The evidence received since September 2010 includes various VA examinations of the back, knees, and other disabilities dating through 2016 that were obtained in conjunction with other claims.  Additional VA treatment records from 2009 to 2013 have also been obtained.  These include an October 2009 record that notes the Veteran had developed low back pain a few years earlier which radiated into the hips, and a June 2010 complaint of bilateral hip pain and tingling in both feet.  11/02/2010 Medical Treatment Record - Government Facility, pp. 7, 49.  Private treatment records dating from 2012 have been received.  Finally, in October 2011 the Veteran submitted several lay statements from friends and family members that discussed his various disabilities.  

After a review of the evidence received since September 2010, the Board must conclude that none of it is both new and material.  Indeed, none of the evidence received since the last prior final denial shows or purports to show that the Veteran has a current diagnosis of either a right hip disability or a left hip disability.  

The Veteran underwent several VA examinations in conjunction with claims relating to his knees and back, including a series of examinations in 2016.  None of these examinations contain a diagnosis of a disability of either hip.  In fact, they do not appear to even include complaints of hip pain.  In the absence of a diagnosis of a current disability, they are not material.

The October 2009 and June 2010 VA treatment records include complaints of hip pain.  However, neither record includes a diagnosis of a hip disability, and the October 2009 record specifically relates the hip pain to the back.  This is information that was previously considered in the September 2010 rating decision and, as it fails to include or purport to include a current diagnosis, it is not material.  

Finally, neither the additional private treatment records nor any of the lay statements include a reference to the hips, and do not have a diagnosis of a disability for either hip.  

The September 2010 rating decision denied the Veteran's claim on the basis that there was no evidence of a current disability of either the right or left hip.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  Pain alone without a diagnosed condition is not a disability for which service connection can be awarded.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

None of the evidence received since September 2010 purports to show a diagnosis of a disability of either the right or left hip.  

In the absence of a current diagnosis, none of the additional evidence is material, the claim cannot be reopened, and the appeal must be denied.  

In reaching this decision, the Board has considered whether or not the McLendon criteria have been met, which would provide a basis for reopening the claims.  These state that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012).  

The Board finds that the criteria have not been met.  Competent evidence of a current disability has not been received, and while additional evidence of hip pain has been received, the evidence attributes this pain not to a hip disability but to a back disability.  Other evidence that the Veteran has bilateral hip pain due to radiating back pain was specifically cited and considered in the September 2010 rating decision.  As there is no evidence of a current disability of either hip, an examination is not warranted, and the claims cannot be reopened on this basis.  See Shade.  


ORDER

New and material evidence has not been received to reopen a claim for service connection for a right hip disability, to include as secondary to a service connected left knee disability; the appeal is denied. 

New and material evidence has not been received to reopen a claim for service connection for a left hip disability, to include as secondary to a service connected left knee disability; the appeal is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


